UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-11777 FIRST EQUITY PROPERTIES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-6799846 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1reeway, Suite 300 Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þ.Yes ¨No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) *.¨.Yes¨ No. * The registrant has not yet been phased into the interactive data requirements Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler¨ Non-acceleratedfiler¨(Do not check if a smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).¨Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at May 13, 2015) 1 FIRST EQUITY PROPERTIES, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item1. Financial Statements Consolidated Balance Sheets as of March 31, 2015 (unaudited) and December 31, 2014 3 Consolidated Statements of Operations for the three months ended March 31, 2015 and 2014 (unaudited) 4 Consolidated Statement of Shareholders’ Equity for the three months ended March 31, 2015 (unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014(unaudited) 6 Notes to Financial Statements 7-8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Controls and Procedures 10 PART II. OTHER INFORMATION Item6. Exhibits 11 SIGNATURES 12 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FIRST EQUITY PROPERTIES, INC. CONSOLIDATED BALANCE SHEETS March 31, 2015 December 31, 2014 Assets (unaudited) Notes receivable and accrued interest - related parties Cash and cash equivalents Total assets $ $ Liabilities and Shareholders' Equity Notes payable and accrued interest - related parties $ $ Accounts payable - other Accounts payable - related parties Total liabilities Shareholders' equity Common stock, $0.01 par value; 40,000,000 shares authorized; 1,057,628 issued and outstanding Preferred stock, $0.01 par value; 4,960,000 shares authorized; none issued or outstanding - - Paid in capital Retained earnings (deficit) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 FIRST EQUITY PROPERTIES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) For the three months ended March 31, Revenue Interest income - from related parties $ $ Total income Operating Expenses General and administrative - related parties General and administrative Legal and professional fees Total operating expenses Income (loss) before interest expense and taxes Other income (expense) Interest expense - related parties ) ) Income (loss) before income taxes ) ) Income tax expense - - Net income (loss) applicable to common shareholders $ ) $ ) Earnings (loss) per share $ ) $ - Weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 4 FIRST EQUITY PROPERTIES, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY For the three months ended March31, 2015 (unaudited) Common Stock Retained Paid in Earnings Shares Amount Capital (Deficit) Total Equity Balances at January 1, 2015 $ $ $ ) $ Net income (loss) - - - ) ) Balancesat March 31, 2015 $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 5 FIRST EQUITY PROPERTIES, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) For the three months ended March 31, Cash Flows from Operating Activities Net Income (Loss) $ ) $ ) Adjustments to reconcile net income applicable to common shareholders to net cash provided by (used in) operating activities: (Increase) decrease in Interest receivable - related parties ) Increase (decrease) in Accounts payable - other ) Accounts payable - related parties Interest payable - related parties ) ) Federal income tax payable - - Net cash provided by (used for) operating activities ) Cash Flows from Investing Activities Notes receivable - related parties Net cash provided by (used for) investing activities Cash Flows from Financing Activities Notes payable - related parties ) ) Net cash provided by (used for) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest expense to related parties $ $ Cash received for interest on notes receivable $ $ The accompanying notes are an integral part of these financial statements. 6 FIRST EQUITY PROPERTIES, INC. NOTES TO FINANCIAL STATEMENTS NOTE1.ORGANIZATION AND BASIS OF PRESENTATION Organization and business First Equity Properties, Inc. is a Nevada based corporation organized in December 19, 1996 and the Company is headquartered in Dallas, TX. The Company’s principal line of business and source of revenue is currently investments and interest on notes receivable.The Company is currently in the business of real estate investing.FEPI is a publicly traded company however, no trading marked presently exists for the shares of common stock and its value is therefore not determinable. Basis of presentation The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States, or GAAP, have been condensed or omitted in accordance with such rules and regulations, although management believes the disclosures are adequate to prevent the information presented from being misleading.In the opinion of management, all adjustments (consisting of normal recurring matters) considered necessary for a fair presentation have been included.Certain 2011 balances have been reclassified to conform to the 2012 presentation. The year-end Balance Sheet at December 31, 2014, was derived from the audited financial statements at that date, but does not include all of the information and disclosures required by GAAP for complete financial statements.For further information, refer to the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. Cost capitalization Costs related to planning and developing a project are capitalized and classified as Real Estate development costs in the Consolidated Balance Sheets. We capitalized certain operating expenses until development is substantially complete, but no later than one year from the cessation of major development activity. Newly issued accounting pronouncements We have considered all other newly issued accounting guidance that is applicable to our operations and the preparation of our statements, including that which we have not yet adopted.We do not believe that any such guidance will have a material effect on our financial position or results of operation NOTE 2.FEDERAL INCOME TAXES The Company accounts for income taxes in accordance with Accounting Standards Codification, (“ASC”) No.740, “Accounting for Income Taxes”. ASC 740 requires an asset and liability approach to financial accounting for income taxes. In the event differences between the financial reporting basis and the tax basis of the Company’s assets and liabilities result in deferred tax assets, ASC 740 requires an evaluation of the probability of being able to realize the future benefits indicated. Recognition of the benefits of deferred tax assets will require the Company to generate future taxable income. There is no assurance that the Company will generate earnings in future years. 7 NOTE 3.NOTES RECEIVABLE AND ACCRUED INTEREST – RELATED PARTIES Receivables from related parties primarily consist of two notes of $1,600,000 and $500,000 which are payable in quarterly installments of interest only. The notes accrue interest at 10%per annum.The maturity date of these notes has been extended to December 31, 2015.A payment was received in March 2015 for $72,752.12 which paid the remaining interest balance due in 2014 and some principal on these notes. Notes receivable – related parties Unsecured, due on demand, interest rate of 10%, due monthly $ $ Accrued interest – related parties Total notes and accounts receivable – related parties $ $ NOTE 4.NOTES PAYABLE AND ACCRUED INTEREST – RELATED PARTIES Uncollateralized notes payable – related parties due on demand, interest rate of 10%, payable quarterly $ $ Accrued interest and intercompany – related parties Total notes payable – related parties $ $ Principal and interest payments due by period Total therafter Long term debt $ $ $
